MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Dec 30 2020, 9:44 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
Wieneke Law Office                                      Attorney General of Indiana
Brooklyn, Indiana                                       Josiah Swinney
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Dylan M. Morgan,                                        December 30, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-634
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable John T. Roach,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        84D01-1808-MR-2779



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020                  Page 1 of 19
[1]   Dylan M. Morgan appeals his convictions and sentence for murder, altering the

      scene of a death, and obstruction of justice as level 6 felonies, possession of

      marijuana as a class B misdemeanor, and possession or consumption of alcohol

      as a class C misdemeanor. He raises three issues which we restate as:

        I.    Whether the trial court abused its discretion in denying his motion
              related to alleged juror misconduct;

       II.    Whether the evidence is sufficient to sustain his conviction for
              murder; and

      III.    Whether his sentence is inappropriate in light of the nature of the
              offenses and his character.


      We affirm.


                                      Facts and Procedural History

[2]   On the evening of August 4, 2018, Gage Eup, who was eighteen years old,

      attended a party, and around midnight, Eup’s friend, Bryce Weir, arrived. At

      that time, Morgan, Sabrei Neace, Gary Flowers, and others were also present.

      Morgan and others were drinking alcohol and smoking marijuana. At some

      point, Morgan, Eup, and Weir were the only individuals remaining at the

      house, and they took turns playing music. Morgan did not like the music Eup

      played and stated: “Change that song or I’ll go get my gun.” Transcript

      Volume III at 51. Weir and Eup, who were under the influence, thought it was

      hilarious, and told him to do it. Morgan said “Alright,” walked to his back




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 2 of 19
      room, returned with a gun, and said, “Change that f----- song now.” Id. at 51-

      52. Eup changed the song and was still laughing. 1

[3]   Morgan removed the magazine from the gun and a bullet ejected. Morgan and

      Eup looked for the bullet, and Weir then “kind of zoned out.” Id. at 90. At

      some point, Morgan said, “Hey, look at this,” or “Hey, watch this.” Id. at 54.

      Morgan was standing and pointing the gun at Eup with his arm fully extended

      while Eup was looking at the television. Morgan pulled the trigger, and Weir

      observed Eup “standing there bleeding from two different directions.” Id. at 56.

      Eup “kind of wabbled” and fell backwards. Id.


[4]   Weir “went into shock,” gathered his stuff, and told Morgan that he needed to

      leave. Id. at 57. Morgan told him that “we can’t speak of it, and that we gotta

      say it was suicide.” Id. Weir told him, “Alright man. We can say that,” and

      “All I gotta do is go.” Id. Before leaving, Weir did not see Morgan make any

      effort to help Eup. As Weir was leaving, Morgan said: “You aren’t gonna say

      nothin are you?” Id. at 58. Weir said “No,” ran to a safe distance, and called

      the police. Id.


[5]   Morgan called Neace and told her: “[Eup] shot himself, I don’t know what to

      do.” Id. at 109. Neace and Flowers returned, and Neace picked up the firearm,




      1
        Weir testified: “[Eup] is still laughing. But at the same time, I mean, you got a gun pointing at you. You’re
      not laugh laughing, you’re just kind of just like, you know, bring the tension down I would assume.”
      Transcript Volume III at 52. On cross-examination, Weir testified that Eup was “not laughing as much now
      that the gun was out.” Id. at 72.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020                  Page 3 of 19
      which was on Eup’s left side near his torso, and threw it on the couch. Morgan

      placed the table that had been used for beer pong into the kitchen, Neace asked

      him why he was moving the table, and Morgan “didn’t really say anything,”

      “just kind of shrugged it off and just kept cleaning.” Id. at 114. Morgan then

      picked up the firearm, took it into the kitchen, started cleaning it under water

      from the faucet, and said that “they couldn’t know that it was his gun because

      then they would think that he hurt” Eup. Id. Neace said she was going to call

      the police, and Morgan kept saying “not yet.” Id. at 117. Neace found her

      phone and called 911. Morgan said to tell the police that Eup brought the gun

      in his backpack, was waving it around and playing with it, and shot himself.

      Eup died as a result of the gunshot wound.

[6]   Meanwhile, Terre Haute Police Patrolman Tell Howson was dispatched to

      Weir’s location, and Weir, who was short of breath, identified himself. Weir

      told him the address where the incident had occurred, which was about .6 to .8

      miles away, and Patrolman Howson radioed the location to other officers.

      Other officers arrived at the residence and transported Morgan to the police

      station.


[7]   On August 5, 2018, Terre Haute Police Detectives Kenneth Murphy and David

      Thompson interviewed Morgan. Morgan stated that Eup pulled a handgun out

      of his backpack, everyone told him to put it away, he flashed it around, cocked

      the gun, waved it around, and shot himself. He stated he did not shoot a gun

      that night and was alone with Eup when Eup shot himself. Upon questioning

      by Detective Murphy, Morgan stated that he took a young kid’s life, was just

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 4 of 19
      messing around, and was “just trying to f--- with him.” State’s Exhibit 18 at

      11:57-12:00. He stated that he pulled the trigger because he did not think there

      was a bullet in the chamber and that they did not have an argument prior to the

      shooting. Upon questioning, he stated that he told Eup to “change the f------

      music.” Id. at 14:10-14:12. Upon further questioning, Morgan admitted

      someone else was in the house when the shooting occurred, that he told the

      other person he needed to stay there and they needed to call the police, but the

      other person left.

[8]   At one point, Morgan stated that he should not have lied and he should have

      just told them that there was someone else present. Detective Thompson

      stated:

                Yeah, you should have. Because it makes everything from here
                on out hard to believe. Do you know what I think happened? I
                think you told him when he was playing that song to turn the
                s*** off. And I think you told him to turn the s*** off or you
                were going to kill him.


      Id. at 36:50-37:07. Morgan stated that he did not say that but he could

      understand why he would think that.


[9]   On August 8, 2018, the State charged Morgan with: Count I, murder; Count II,

      reckless homicide as a level 5 felony; Count III, altering the scene of death as a

      level 6 felony; Count IV, obstruction of justice as a level 6 felony; Count V,

      possession of marijuana as a class B misdemeanor; and Count VI, illegal

      consumption of an alcoholic beverage as a class C misdemeanor.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 5 of 19
[10]   During voir dire, the court asked if any of the potential jurors knew Morgan or

       his counsel, and J.B., a potential juror indicated she knew Attorney Paul

       Jungers and was casual friends with him and his wife. J.B. also indicated that

       Attorney Jungers’ wife was a pharmaceutical sales rep and called on her at her

       job. Upon questioning by the court, J.B. indicated she could be fair to the

       State, keep an open mind, and not be biased in favor of Attorney Jungers.

[11]   The prosecutor read a list of witnesses the State intended to call and did not

       mention Detective Thompson. The court asked if anyone knew the witnesses

       and questioned them if they answered affirmatively. Later during voir dire, J.B.

       indicated she could follow the instruction to not allow any bias or sympathy to

       play a role in arriving at a verdict and that, if the State failed to prove one

       element beyond a reasonable doubt, she would find Morgan innocent.


[12]   During his opening statement, defense counsel asked the jury to return a verdict

       of not guilty on the murder charge and asked the jury to convict Morgan of

       reckless homicide. The State presented the testimony of Weir, Neace, Flowers,

       and Detective Murphy. The court admitted the recorded interview of Morgan

       without objection.

[13]   Mitzie Templeton, a forensic firearm tool mark examiner with the Indiana State

       Police Laboratory, testified that the firearm had a manual safety and a

       magazine safety, which both operated as designed, and that nothing prevented

       the firearm from functioning properly. She also indicated that no functional

       defects were found, it test fired normally, and everything operated as designed.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 6 of 19
       On cross-examination, Templeton indicated that she had seen the report

       prepared by John Nixon. She testified that the magazine was missing parts and

       broken but “functionally it works.” Transcript Volume III at 220. When asked

       if the tape on the magazine appeared to impede the ability to drop the magazine

       out or release it, she answered: “No, it was, it was pretty far down, so I didn’t

       see where it affected anything.” Id. at 222.


[14]   After the State rested, the defense presented the testimony of Nixon, who had a

       degree in mechanical engineering and was an NRA certified firearms instructor.

       He testified that he examined the High Point 9mm pistol and that the floor plate

       of the magazine came off after several loadings, and he obtained an additional

       magazine to continue his testing. He testified that the gun had a design flaw

       “[b]ecause the magazine is a long way out at the point that the safety is

       activated or deactivated.” Transcript Volume IV at 33. He disagreed with

       Templeton’s statement that the only way the gun is completely safe is when the

       magazine is completely removed. When asked why he disagreed, he stated that

       the magazine disconnect safety was a mechanical device and a shooter should

       never trust any mechanical safety. He indicated that the trigger could pull with

       the magazine removed if there was debris. He also testified that he had seen

       people “pull the slide back and a round is ejected from the chamber,” “then

       they release the slide and they think the gun is unloaded,” “[t]hey take the

       magazine out next, not realizing that they’ve loaded a fresh round into the

       chamber, so there’s still one in there.” Id. at 37.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 7 of 19
[15]   On cross-examination, he indicated that he found no defects in the gun that

       would impact the ability of it to fire. He also testified that the magazine

       disconnect was working properly when he tested it and he did not fire the gun

       at all during his testing. He testified that “[i]f the magazine is removed first,

       and then the slide is cycled, and if you’re sure that the round comes out of the

       chamber, then the gun is completely empty.” Id. at 53. Upon questioning by

       the court regarding questions from the jury, he testified that “if you’ve got the

       thumb safety in the ‘on’ position, no matter what the position is on the

       magazine safety, the gun will not fire.” Id. at 56.


[16]   During deliberations, the jury asked to review a portion of Morgan’s video

       statement, and the recorded interview was played. The jury returned to

       deliberations and asked “if Count 1 is guilty, is Count 2 guilty as well? Should

       be [sic] pick one or the other?” Id. at 96. The court informed the jury that if the

       State “proves the defendant guilty of murder you cannot find the defendant

       guilty of reckless homicide.” Id. at 97.


[17]   After the jury reached a verdict, the court asked if there was a foreperson, and

       J.B. identified herself. The jury found Morgan not guilty of Count II, reckless

       homicide, and guilty of the remaining charges. The court discharged the jury.

[18]   On January 24, 2020, Morgan filed a Motion to Correct Error alleging juror

       misconduct and insufficient evidence of murder. Morgan’s counsel alleged that

       he learned J.B. personally knew Detective Thompson and failed to disclose the

       relationship, the parties were unable to question her about the relationship and


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 8 of 19
       potential bias, and Morgan was likely harmed. He also asserted that it was

       likely that J.B. intentionally concealed this information because she notified the

       court about knowing a different witness during the trial but did not notify the

       court about knowing Detective Thompson. He stated that J.B. and her

       husband were friends with Detective Thompson on Facebook and commented

       on his posts. He learned through online research that J.B. was a nurse

       practitioner at a medical practice where Detective Thompson’s wife worked as

       a doctor and that they had worked together at the same practice for several

       years. He argued that J.B. “could have been influence[d]/biased in her

       impartially [sic] simply by the fact that she would have to face her co-worker

       after acquitting the Defendant (had she done so) on her co-worker Dr.

       Thompson’s husbands’ case, which certainly could create an awkward work

       environment.” Appellant’s Appendix Volume II at 183. He requested a new

       trial or that the juror be summoned for a hearing or in camera interview.


[19]   On January 27, 2020, the State filed a response. On February 13, 2020, the

       court denied Morgan’s motion. With respect to the claim of juror misconduct,

       the court concluded that “[t]he allegations of an appearance of a relationship that

       could be construed or interpreted to have compromised her partiality is not

       ‘specific, substantial evidence’ that justifies a new trial or a hearing to explore

       potential bias and prejudice.” Id. at 200.


[20]   On February 24, 2020, the court held a sentencing hearing. Eup’s mother,

       younger brother, and father read statements to the court. Jordan Cleeton,

       Morgan’s older brother, testified that Morgan’s mother was killed in a

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 9 of 19
       motorcycle accident in 2017 and Morgan received mental health treatment and

       attempted suicide multiple times. On cross-examination, Cleeton testified that

       Morgan was nineteen years old when his mother was killed, he was not aware

       Morgan used cocaine, and he agreed that Morgan’s marijuana use was not the

       result of losing his mother.


[21]   Cynthia Hurt, an adult education teacher, testified that she taught at the jail and

       Morgan came to her as a student in September 2018. She testified Morgan was

       very bright, an exemplary student, and had qualified to take the high school

       equivalency exam.


[22]   Morgan stated he was sorry to the Eup family and that he did not intend to

       bring Eup any harm, was very reckless, childish, and stupid, and was going to

       obtain his GED, further his education, and use whatever program was available

       to him.

[23]   The prosecutor argued for a sentence of fifty-five years on the murder

       conviction. Morgan’s counsel asked for the minimum sentence of forty-five

       years with any time in excess of that suspended.


[24]   The court stated:

               I will tell you this, what stands out to me, from having observed
               that statement that was played in front of the jury. It really gets
               down to what the State was saying and that was, uh your
               attempt, your repeated attempts, when you would hit a blockade,
               when one false statement, false statement didn’t seem like it was
               panning out. How quickly you jumped into the next false
               statement. Uh, and when that didn’t pan out, how quickly you
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 10 of 19
                were able to, to jump into the next false narrative. Uh and that
                was something that maybe you were in a panic at the scene
                maybe, I don’t know. Uh, but quite frankly when [the
                prosecutor] said you were able to turn the tears on and off, I
                didn’t see any tears. I heard a lot of what impressed me to be, uh
                effort on your part to appear upset. But, that’s not, that’s not
                what I concluded what was going on, when I watched it. There
                was a lot of manipulation going on and to me manipulation in
                the midst of a panic, trying to figure out what you are going to
                do, is a lot different if there was true remorse and true sorrow and
                true shock about what happened as opposed to just trying to get
                the best life possible and to that extend, [sic] I agree with the
                State’s argument on that. Uh, I can’t consider, uh that what an
                impacted a lesson, uh an advisory sentence would have in terms
                of a dimensioning [sic] the serious of the crime. I can’t consider
                that in aggravation. I can consider in response to a request for a
                mitigated sentence. Uh and I am, I am considering it in that
                light. On balance I attend [sic] to agree with the State. Uh, I
                attend [sic] to agree with the State that the advisory sentence is
                appropriate in this case.


       Id. at 148-149.


[25]   In its order, the court found that “statutory aggravating factors under I.C. § 35-

       38-1-7.1(a)(2) and (a)(6) exist, but [did] not find the aggravating factor under

       (a)(4) is supported.” 2 Appellant’s Appendix Volume II at 203. The court found




       2
        Ind. Code § 35-38-1-7.1(a) provides that “[i]n determining what sentence to impose for a crime, the court
       may consider the following aggravating circumstances: . . . (2) The person has a history of criminal or
       delinquent behavior . . . (4) The person: (A) committed a crime of violence (IC 35-50-1-2); and (B) knowingly
       committed the offense in the presence or within hearing of an individual who: (i) was less than eighteen (18)
       years of age at the time the person committed the offense; and (ii) is not the victim of the offense . . . (6) The
       person has recently violated the conditions of any probation, parole, pardon, community corrections
       placement, or pretrial release granted to the person.”

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020                    Page 11 of 19
that the evidence did not support Morgan’s “proffer in mitigation under I.C. §

35-38-1-7.1(b)(2), (4) and (7)” and that “[t]he nature and circumstances

surrounding the crimes at issue also undercut these factors.” 3 Id. The court did

not find mitigation in Morgan’s age, but assigned “some mitigating weight to

[Morgan’s] expression of remorse, that he has taken steps to obtain his GED,

and to his history of mental health issues.” Id. The court stated that, “[o]n

balance, the court believes the advisory sentence in this case is appropriate” and

“[t]o mitigate the sentence below the advisory would diminish the seriousness

of defendant’s crime.” Id. The court sentenced Morgan to concurrent

sentences of: fifty-five years for Count I, murder; one year on Count III, altering

the scene of a death, and Count IV, obstruction of justice; 180 days on Count V,

possession of marijuana; and sixty days on Count VI, illegal possession of

alcohol. The court’s order also stated that, “[w]hen [Morgan] has completed

forty-five (45) years of the executed sentence, he may request the court to

consider modification.” Id. at 204.


                                                 Discussion

                                                        I.




3
  Ind. Code § 35-38-1-7.1(b) provides that the court “may consider the following factors as mitigating
circumstances or as favoring suspending the sentence and imposing probation . . . (2) The crime was the
result of circumstances unlikely to recur . . . (4) There are substantial grounds tending to excuse or justify the
crime, though failing to establish a defense . . . (7) The person is likely to respond affirmatively to probation
or short term imprisonment.”

Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020                     Page 12 of 19
[26]   The first issue is whether the trial court abused its discretion in denying

       Morgan’s motion related to alleged juror misconduct. Generally, proof that a

       juror was biased against the defendant or lied on voir dire entitles the defendant

       to a new trial. Lopez v. State, 527 N.E.2d 1119, 1130 (Ind. 1988) (citing

       McDaniel v. State, 268 Ind. 380, 375 N.E.2d 228, 232 (1978); Berkman v. State,

       459 N.E.2d 44, 45 (Ind. Ct. App. 1984), trans. denied). A defendant seeking a

       hearing on juror misconduct must first present some specific, substantial

       evidence showing a juror was possibly biased. Id. (citing Berkman, 459 N.E.2d

       at 46). The specific, substantial evidence requirement “was developed as a

       bulwark against post-trial juror harassment.” Easler v. State, 131 N.E.3d 584,

       589 (Ind. 2019). “If jurors who returned a guilty verdict and were discharged

       could be hauled back to a hearing about their alleged bias or misconduct based

       on mere blanket or conclusory allegations, there would be a very real risk of

       juror harassment.” Id. In order to warrant a new trial, there must be a showing

       that the misconduct was gross, and that it probably harmed the defendant.

       Lopez, 527 N.E.2d at 1130 (citing Reed v. State, 479 N.E.2d 1248, 1251 (Ind.

       1985); Gann v. State, 263 Ind. 297, 300, 330 N.E.2d 88, 91 (1975)). The issue of

       juror misconduct is a matter within the trial court’s discretion. Id. (citing Bixler

       v. State, 471 N.E.2d 1093, 1098 (Ind. 1984), cert. denied, 474 U.S. 834, 106 S. Ct.

       106 (1985)).

[27]   Morgan does not allege that J.B. lied during voir dire. While Detective

       Thompson was one of the detectives interviewing Morgan in the recorded

       interview, he did not testify as a witness. To the extent Morgan asserts J.B. was

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 13 of 19
       Facebook friends with Detective Thompson, we note that “merely being friends

       on Facebook does not, per se, establish a close relationship from which bias or

       partiality on the part of a juror may reasonably be presumed.” See Slaybaugh v.

       State, 44 N.E.3d 111, 118 (Ind. Ct. App. 2015) (quoting McGaha v.

       Commonwealth, 414 S.W.3d 1, 6 (Ky. 2013)), aff’d, 47 N.E.3d 607 (Ind. 2016).

       Morgan did not specify the content of the comments by J.B. or her husband on

       Detective Thompson’s Facebook page, the time such comments occurred, or

       that the comments revealed any knowledge of the case. We also note that

       during voir dire, the prosecutor asked J.B. if she could follow the instruction not

       to allow any bias or sympathy play a role in arriving at a verdict, and she

       answered affirmatively. Defense counsel also asked J.B.: “If you felt that [the

       State] didn’t prove one element beyond a reasonable doubt, what, what is a

       juror supposed to do if they’re following their oath?” Transcript Volume II at

       84. She answered: “I would say innocent then.” Id. at 85. Under the

       circumstances, we cannot say that Morgan presented specific, substantial

       evidence showing J.B. was possibly biased, that he was probably harmed, or

       that the court abused its discretion.




                                                        II.


[28]   The next issue is whether the evidence is sufficient to sustain Morgan’s

       conviction for murder. Morgan argues that the evidence was insufficient to

       prove that he was aware of a high probability that he would kill Eup when he


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 14 of 19
       pointed the gun at him. He argues that he must have only partially inserted the

       magazine into the handgun and assumed that the handgun would not fire

       because the magazine was not fully inserted and “yet the magazine was still far

       enough in that it disengaged the safety mechanism, allowing the handgun to

       fire.” Appellant’s Brief at 22. He asserts that the magazine was not fully

       inserted when the police found the gun and it had a round in the chamber

       indicating that the magazine was inserted far enough that the gun had

       chambered a new round after it was fired.

[29]   When reviewing claims of insufficiency of the evidence, we do not reweigh the

       evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d 816,

       817 (Ind. 1995), reh’g denied. Rather, we look to the evidence and the

       reasonable inferences therefrom that support the verdict. Id. We will affirm the

       conviction if there exists evidence of probative value from which a reasonable

       trier of fact could find the defendant guilty beyond a reasonable doubt. Id.


[30]   Ind. Code § 35-42-1-1 governs the crime of murder and provides that a person

       who knowingly or intentionally kills another human being commits murder, a

       felony. “A person engages in conduct ‘intentionally’ if, when he engages in the

       conduct, it is his conscious objective to do so.” Ind. Code § 35-41-2-2. “A

       person engages in conduct ‘knowingly’ if, when he engages in the conduct, he is

       aware of a high probability that he is doing so.” Id. The Indiana Supreme

       Court has “unequivocally determined that the requisite intent to kill may be

       inferred from the use of a deadly weapon in a manner likely to cause death or

       great bodily harm .” Maxwell v. State, 731 N.E.2d 459, 462 (Ind. Ct. App. 2000)

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 15 of 19
       (citing Bartlett v. State, 711 N.E.2d 497, 500 (Ind. 1999); Wilson v. State, 697

       N.E.2d 466, 475 (Ind. 1998), reh’g denied; Barany v. State, 658 N.E.2d 60, 65

       (Ind. 1995); Shelton v. State, 602 N.E.2d 1017, 1022 (Ind. 1992); Johnson v. State,

       455 N.E.2d 932, 936 (Ind. 1983)), trans. denied.


[31]   The evidence shows that Morgan was familiar with the gun. Weir testified that

       Morgan showed him the gun roughly two weeks prior to the shooting “kind of

       like you would something that you hold very proudly to yourself, you would

       want to show it off.” Transcript Volume III at 61. Neace testified that she had

       seen Morgan fire the High Point on New Year’s 2018, he “got [the firearm] out

       quite often,” and that “anytime anyone new came over he would show them

       that he had a gun.” Id. at 100. Flowers testified that Morgan brought out the

       gun when they hung out and “just messed with it and cleaned it and stuff.” Id.

       at 139. He also stated that he knew Morgan “made sure the safety was on most

       of the time.” Id. Templeton, the forensic firearm tool mark examiner, testified

       that nothing prevented the firearm from functioning properly.


[32]   After Eup started playing music that Morgan did not like, Morgan stated:

       “Change that song or I’ll go get my gun.” Id. at 51. Morgan returned with a

       gun and said: “Change that f----- song now.” Id. at 51-52. At some point later,

       Morgan pointed the gun at Eup and pulled the trigger. We conclude that the

       State presented evidence of probative value from which a reasonable jury could

       have determined beyond a reasonable doubt that Morgan was guilty of murder.

                                                        III.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 16 of 19
[33]   The next issue is whether Morgan’s sentence is inappropriate in light of the

       nature of the offenses and his character. Morgan argues his culpability did not

       rise to the level of intentional murder, his criminal history included a single

       misdemeanor, and he was remorseful, struggled with anxiety and depression,

       and was only twenty years old at the time of the offense.


[34]   Ind. Appellate Rule 7(B) provides that we “may revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, [we find] that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” Under this rule, the burden is on the defendant to persuade

       the appellate court that his or her sentence is inappropriate. Childress v. State,

       848 N.E.2d 1073, 1080 (Ind. 2006).

[35]   Ind. Code § 35-50-2-3 provides that a person who commits murder shall be

       imprisoned for a fixed term of between forty-five and sixty-five years, with the

       advisory sentence being fifty-five years. Ind. Code § 35-50-2-7 provides that a

       person who commits a level 6 felony shall be imprisoned for a fixed term of

       between six months and two and one-half, with the advisory sentence being one

       year. Ind. Code § 35-50-3-3 provides that a person who commits a class B

       misdemeanor shall be imprisoned for a fixed term of not more than 180 days.

       Ind. Code § 35-50-3-4 provides that a person who commits a Class C

       misdemeanor shall be imprisoned for a fixed term of not more than sixty days.


[36]   Our review of the nature of the offenses reveals that Morgan smoked

       marijuana, retrieved his gun after Eup played music he did not like, told him to


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 17 of 19
       “[c]hange that f----- song now,” and ultimately pointed the gun at him and

       pulled the trigger. Transcript Volume III at 52. He told Weir that they had to

       say it was suicide. He began cleaning and cleaned the firearm under the faucet

       instead of calling 911. He told Neace that Eup shot himself, to tell the police

       that story, and not to call 911 yet.


[37]   Our review of the character of the offender reveals that Morgan, who was born

       in 1998, was charged with possession of marijuana as a class B misdemeanor

       and possession of paraphernalia as a class C misdemeanor in 2016. On August

       24, 2017, he “was placed on pre-trial diversion and placed on 6 months

       informal probation, 40 hours of community service and complete marijuana

       class.” Appellant’s Appendix Volume II at 210. The presentence investigation

       report (“PSI”) indicates that he failed to complete the class and community

       service, was sentenced on March 22, 2018, to 180 days and placed on

       probation, and the charge of possession of paraphernalia was dismissed. The

       PSI states that Morgan had “a ‘great’ childhood growing up with his father in a

       home that was free from abuse, neglect and molestation.” Id. at 211. Morgan

       had a past relationship with Neace which produced one child. He last attended

       Terre Haute North Vigo High School, but did not graduate and was not

       employed prior to his arrest. He reported having been diagnosed with

       depression and anxiety and attempted suicide after his mother died in 2017.


[38]   Morgan reported first experimenting with alcohol and drugs at the age of

       thirteen, admitted to using marijuana, pills, and cocaine, and that his drug of



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 18 of 19
       choice was marijuana. He denied ever participating in substance abuse

       programs but believed he would benefit from treatment.

[39]   After due consideration, we conclude that Morgan has not sustained his burden

       of establishing that his advisory sentence for murder served concurrently with

       his other sentences is inappropriate in light of the nature of the offenses and his

       character.

[40]   For the foregoing reasons, we affirm Morgan’s convictions and sentence.


[41]   Affirmed.

       Vaidik, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-634 | December 30, 2020   Page 19 of 19